Title: To Thomas Jefferson from Louis Alexandre, 28 October 1791
From: Alexandre, Louis
To: Jefferson, Thomas


Bayonne, 28 Oct. 1791. Two years ago he wrote a letter to TJ describing the opposition to continuation of American free port privileges at Bayonne. Now the opponents of these privileges want to persuade the French government  to abolish them on the grounds that they are detrimental to French manufacturing.—The municipal government of Bayonne favors these privileges.—He asks TJ, “Comme vous êtes dans ce moment President du Congré,” to prevail on Congress to address “l’assemblée Nationale” in favor of continuing Bayonne’s free port status.—[P.S.] A copy of this letter is in another port. “Sy j’avois conu votre residence, il y a longtems que je vous en aurois fait Part.”—He has recently sold a cargo of tobacco, flour, rice, and salt beef from Philadelphia and desires more cargoes from there.
